Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
          Claims 1-5, 7-19 and 21-24 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Irvin (U.S. Pat No.  6,678,854 B1).  Irvin directed toward a method for transmitting first and second data signals can include providing a frame of bits including a first plurality of bits defining the first data signal and a second plurality of bits defining an error-correcting code having capacity to correct N bit errors in the frame. At least one bit position but less than N bit positions of the frame can be associated with a message type of the second data signal, and the associated bit positions of the frame can be inverted to encode the message type in the frame of bits. The encoded frame of bits can then be transmitted. In addition, the encoded frame of bits can be received, and error correction can be performed on the received encoded frame of bits using the error correcting code to decode the associated bit positions to recreate the first plurality of bits defining the first data signal. Moreover, the message type can be determined based on the decoded associated bit positions to receive the second data signal including the message type.  Therefore, claims 1-5,7-19 and 21-24 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 06/11/2021, is persuasive, as such the reasons for allowance are in all 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MD N HAQUE/Primary Examiner, Art Unit 2487